Name: Council Implementing Regulation (EU) 2018/1074 of 30 July 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  European construction;  Asia and Oceania
 Date Published: nan

 31.7.2018 EN Official Journal of the European Union L 194/32 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1074 of 30 July 2018 implementing Regulation (EU) 2017/1509 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2017/1509 of 30 August 2017 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Regulation (EC) No 329/2007 (1), and in particular Article 47(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 30 August 2017, the Council adopted Regulation (EU) 2017/1509. (2) In accordance with Article 47a(1) of Regulation (EU) 2017/1509, the Council has reviewed the list of designated persons and entities set out in Annexes XV, XVI, XVII and XVIII to that Regulation. (3) The Council concluded that certain entries concerning the persons and entities included in Annexes XV and XVI to Regulation (EU) 2017/1509 should be updated. (4) Annexes XV and XVI to Regulation (EU) 2017/1509 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annexes XV and XVI to Regulation (EU) 2017/1509 are amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2018. For the Council The President G. BLÃ MEL (1) OJ L 224, 31.8.2017, p. 1. ANNEX 1. Annex XV to Regulation (EU) 2017/1509, under the heading (a) Natural persons designated in accordance with point (a) of Article 34(4), is amended as follows: (a) the existing entries are renumbered 1-30; (b) the following entries are replaced as follows: Name (and possible aliases) Identifying information Date of designation Reasons 3. HYON Chol-hae (alias HYON Chol Hae) DOB:1934 POB: Manchuria, China 22.12.2009 Korean People's Army Marshal since April 2016. Former Deputy Director of the General Political Department of the Korean People's Army (military adviser to late Kim Jong-Il). Elected Workers' Party of Korea Central Committee member in May 2016 at 7th Congress of Workers' Party of Korea where WPK adopted a decision to continue the DPRK's nuclear programme. 6. PAK Jae-gyong (alias Chae-Kyong; PAK Jae Gyong) DOB: 1933 Passport number: 554410661 22.12.2009 Former Deputy Director of the General Political Department of the People's Armed Forces and former Deputy Director of the Logistics Bureau of the People's Armed Forces (military adviser to late Kim Jong-Il). Present at KIM Jong Un's inspection of Strategic Rocket Force Command. Member of the Central Committee of the Workers' Party of Korea. 16. KIM Jong-gak (alias KIM Jong Gak) DOB: 20.7.1941 POB: Pyongyang, DPRK 20.5.2016 Former Director of the General Political Department of the Korean's People's Army. Vice Marshal in the Korean People's Army, rector of the Military University of Kim Il-Sung, former member of the Central Military Commission of the Workers' Party of Korea, which is a key body for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 18. KIM Won-hong (alias KIM Won Hong) DOB: 7.1.1945 POB: Pyongyang, DPRK Passport no: 745310010 20.5.2016 General. First Deputy Director of the General Political Department of the Korean People's Army. Former Director of the State Security Department. Former Minister of State Security. Member of the Central Military Commission of the Workers' Party of Korea and National Defence Commission which was a key body for national defence matters in the DPRK before it was reformed into the State Affaires Commission (SAC), which are the key bodies for national defence matters in the DPRK. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 21. SON Chol-ju (alias SON Chol Ju) 20.5.2016 Colonel General of the Korean People's Army. Deputy Director responsible for organisation of the Korea People's Army and former Political Director of the Air and Anti-Air forces, which oversees the development of modernised anti-aircraft rockets. As such, responsible for supporting or promoting the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. 2. In Annex XV to Regulation (EU) 2017/1509, under the heading (b) Legal persons, entities and bodies designated in accordance with point (a) of Article 34(4), the existing entries are renumbered 1-5. 3. Annex XV to Regulation (EU) 2017/1509, under the heading (c) Natural persons designated in accordance with point (b) of Article 34(4), is amended as follows: (a) the following entries are replaced as follows: Name (and possible aliases) Identifying information Date of designation Reasons 10. DJANG Tcheul Hy (JANG Tcheul-hy, JANG Cheul-hy, JANG Chol-hy, DJANG Cheul-hy, DJANG Chol-hy, DJANG Tchoul-hy, KIM Tcheul-hy) DOB: 11.5.1950 POB: Kangwon 20.4.2018 DJANG Tcheul Hy has been involved together with her husband KIM Yong Nam, her son KIM Su Gwang and her daughter-in-law KIM Kyong Hui in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. She was the owner of several bank accounts in the Union which were opened by her son KIM Su Gwang in her name. She was also involved in several bank transfers from accounts from her daughter-in-law KIM Kyong Hui to bank accounts outside the Union. 11. KIM Su Gwang (KIM Sou-Kwang, KIM Sou-Gwang, KIM Son-Kwang, KIM Su-Kwang, KIM Soukwang, KIM Su-gwang, KIM Son-gwang) DOB: 18.8.1976 POB: Pyongyang, DPRK 20.4.2018 KIM Su Gwang has been identified by the Panel of Experts as an agent of the Reconnaissance General Bureau, an entity which has been designated by the United Nations. He and his father KIM Yong Nam have been identified by the Panel of Experts as engaging in a pattern of deceptive financial practices which could contribute to the DPRK's nuclear-related, ballistic-missile-related or other weapons of mass destruction-related programmes. KIM Su Gwang has opened multiple bank accounts in several Member States, including under family members' names. He has been involved in various large bank transfers to bank accounts in the Union or to accounts outside the Union while working as a diplomat, including to accounts in the name of his spouse KIM Kyong Hui. (b) the entries are renumbered 1-6. 4. In Annex XVI to Regulation (EU) 2017/1509, under the heading List of persons, entities or bodies referred to in Article 34(1) and 34(3), subheading (a) Natural persons, the following entry is replaced as follows: Name (and possible aliases) Identifying information Date of designation Reasons 4. JON Chol Young a.k.a: JON Chol Yong Passport number: 563410192 Diplomat DPRK Embassy, Angola Date of birth: 30.4.1975 22.1.2018 Representative in Angola of Green Pine Associated Corporation and DPRK diplomat accredited to Angola. Green Pine has been designated by the UN for activities including violating the UN arms embargo. Green Pine has also negotiated contracts for the refurbishment of Angolan naval vessels in violation of the prohibitions imposed by United Nations Security Council Resolutions.